IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JEROME J. FERRIER,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-88

THE PUBLIC DEFENDER'S
OFFICE, SECOND JUDICIAL
CIRCUIT OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed July 14, 2015.

An appeal from the Circuit Court for Leon County.
Charles A. Francis, Judge.

Jerome J. Ferrier, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee; Nancy A. Daniels, Public
Defender, and Carrie McMullen, Assistant Public Defender, Tallahassee, for
Appellee.




PER CURIAM.

      This is an appeal from the circuit court’s denial of Appellant’s petition for

writ of mandamus compelling the Public Defender’s Office to comply with
Appellant’s public records request seeking various discovery material. The Public

Defender’s Office filed an unsworn response to the mandamus petition arguing that

it did not possess some of the requested materials and that it had provided Appellant

with copies of the requested materials that were in its possession. The trial court

denied the petition, reasoning that the issuance of a writ of mandamus would be

improper where there was an unresolved factual dispute.

      We agree with Appellant that the circuit court erred in not conducting an

evidentiary hearing on the contested issue of whether the Public Defender’s Officer

had the requested materials in its possession. Clay County Educ. Ass’n v. Clay

County Sch. Bd., 144 So. 3d 708, 709 (Fla. 1st DCA 2014) (reversing the dismissal

of a petition for writ of mandamus based on a response that the School Board had

already turned over the documents, the documents did not exist in the formant

requested, or the documents did not exist and remanding for an evidentiary

hearing); Johanson v. State, 872 So. 2d 387, 388 (Fla. 4th DCA 2004) (reversing the

denial of a petition for writ of mandamus based on an unsworn response filed by the

State that it did not possess the records requested and remanding for an evidentiary

hearing, including an in camera inspection of the state attorney’s file, to determine

who possessed the required records). Accordingly, we reverse the trial court’s denial

and remand for an evidentiary hearing. We affirm all other issues raised on appeal

without further discussion.

                                         2
    AFFIRMED in part, REVERSED in part, and REMANDED.

LEWIS, ROWE, and OSTERHAUS, JJ., CONCUR.




                               3